Title: George McIntosh to Thomas Jefferson, 4 March 1812
From: McIntosh, George
To: Jefferson, Thomas


          
                  Honoured sir 
                   
                     Norfolk 
                     March 4th 1812
          
		   
		   
		  
		   
		   
		  
		  Mr James Ronaldson of Philadelphia being at this time in Scotland, has addressed to me, by the Ship Concordia from Leith, twelve Goose berry bushes—Six of which he requests me to forward to you, or to dispose of according to your orders—which on hearing from
			 you, will give me great pleasure in performing 
		  —I am proud
			 Sir, in being reconed amongst the list of your admirers and wishing you every enjoyment, and tranquility, in your retirement, will be the continued prayer of
          Hond siryour Sincere, obedt Humb Servant
                  George McIntosh
        